—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court abused its discretion in denying plaintiffs’ motion to increase the amount of damages sought in the ad damnum clause of the complaint. No prejudice to defendants was shown (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, rearg denied 55 NY2d 801; Luchsinger v County of Onondaga, 63 AD2d 819, 819-820). (Appeal from Order of Supreme Court, Genesee County, Morton, J.—Increase Ad Damnum Clause.) Present—Denman, P. J., Balio, Fallon, Callahan and Davis, JJ. (Filed Nov. 29, 1994,)